TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00144-CV


                              Maegen Jeanine Fletcher, Appellant

                                                 v.

             Pingora Loan Servicing, LLC, Its Successors and Assigns, Appellee


        FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY,
      NO. 18-1385-CC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellee Pingora Loan Servicing, LLC, Its Successors and Assigns, has notified

this Court that appellant Maegen Jeanine Fletcher has filed for bankruptcy protection (United

States Bankruptcy Court, W.D. Texas, Case No. 19-10792-tmd). See Tex. R. App. P. 8.1.

Accordingly, this appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8.2. Any party may file

a motion to reinstate the appeal if permitted by federal law or the bankruptcy court. See Tex. R.

App. P. 8.3(a). It is the parties’ responsibility to notify the Court as soon as possible if an event

occurs that would allow reinstatement. Id. Failure to notify this Court of a lift of the automatic

stay or the conclusion of the bankruptcy proceeding may result in the dismissal of the case for

want of prosecution. See id. R. 42.3(b).
Before Justices Goodwin, Baker, and Smith

Bankruptcy

Filed: July 3, 2019




                                            2